Citation Nr: 0313574	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  00-01 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for a back disability, 
claimed to be associated with Agent Orange exposure.  

4.  Entitlement to service connection for a skin condition, 
claimed to be associated with Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to June 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board, but was 
remanded in October 2000 for additional development.  

Specifically, the Board notes that service connection was 
denied for PTSD in an unappealed rating decision, dated in 
August 1994.  The veteran attempted to reopen his claim for 
service connection in 1997.  Service connection was denied 
for PTSD again in July 1997.  The veteran, in a statement in 
support of claim dated in March 1998, requested VA to  
"reopen" his claim for service connection for PTSD as he 
had a current diagnosis for that condition.  Inasmuch as this 
correspondence was received within one year of the July 1997 
rating decision, the Board finds it constitutes a Notice of 
Disagreement.  38 C.F.R. § 20.201.  In its current status, 
the case returns to the Board following completion of 
development made pursuant to its October 2000 remand.  In 
pertinent part, this remand directed the RO to schedule a 
videoconference hearing that was conducted in November 2001.  



In April 2002, the Board undertook additional development on 
above-stated issues pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  The issues of entitlement to service connection 
for PTSD on the merits and entitlement to service connection 
based on Agent Orange exposure are discussed in the REMAND 
that follows this decision.  

A hearing was held before the undersigned Acting Veterans Law 
Judge, by means of video teleconferencing, in November 2001.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Entitlement to service connection for PTSD was denied in 
an August 1994 rating decision based on the determination 
that the veteran had not been diagnosed with that condition; 
the veteran was notified of that decision, and of appellate 
procedures, by correspondence dated later that month, but he 
did not submit a timely appeal.  

3.  The evidence received into the record since the August 
1994 rating decision includes reports of VA evaluation and 
treatment showing a diagnosis of PTSD.  

4.  The evidence received into the record since the August 
1994 rating decision is so significant that it must be viewed 
in the context of all the evidence in order to fairly decide 
the claim.  




CONCLUSIONS OF LAW

1.  The August 1994 rating decision that denied entitlement 
to service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2002).

2.  New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service connection was originally denied for PTSD in an 
August 1994 rating decision.  The basis of the prior denial 
was the absence of a diagnosis of PTSD.  The veteran was 
notified of the denial of his claim by correspondence dated 
in August 1994.  He attempted to reopen his claim in 1997.  

New and Material Evidence Claim Filed Prior to August 29, 
2001

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans 


Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) and is effective from November 9, 2000, except 
that the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West Supp. 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  However, the regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  
Because the veteran's claim to reopen was received prior to 
that date, those regulatory provisions do not apply.



The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001). 

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it 


finds the evidence is "new and material" immediately upon 
reopening it must determine whether the claim is well 
grounded, based upon all of the evidence, presuming its 
credibility, and third, if the claim is well grounded to 
proceed to the merits, but only after ensuring that the duty 
to assist had been fulfilled.  Elkins v. West, 12 Vet. App. 
209 (1999) (en banc).  However, as noted above, on 
November 9, 2000, the President signed into law the VCAA that 
eliminated the requirement of a well-grounded claim.  

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).  

Evidence Received Since the August 1994 Rating Decision.  

The evidence received into the record since the August 1994 
rating decision includes reports of VA evaluation and 
treatment, showing treatment for PTSD.  For example, the 
report of the May 2003 VA examination reflects this 
diagnosis.  This evidence was not previously of record and is 
so significant that it must be viewed in the context of all 
the evidence in order to decide fairly the case.  
Consequently, new and material evidence has been presented 
with respect to the claim for service connection for PTSD; VA 
shall reopen the claim and review the former disposition of 
the claim.  See Manio v. Derwinski, 1 Vet. App 145 (1991).  




ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  To this 
extent, the appeal is allowed.  


REMAND

The Board has reviewed the record and finds that additional 
development is necessary prior to the completion of its 
appellate review with respect to the claim for service 
connection for PTSD and the claims for service connection due 
to Agent Orange exposure.  In particular, the Board notes 
that additional evidence has been received into the record 
since April 2002, and that such evidence has not been subject 
to an initial review by the RO.  In order to afford the 
veteran due process of law, the case must be remanded to the 
RO for the actions set forth below.  

1.  The RO should conduct an initial 
review of the additional evidence 
submitted into the record since May 2002.  

2.  The veteran's claims folder should be 
reviewed by a dermatology specialist in 
order to determine the current nature and 
etiology of the veteran's documented skin 
condition(s).  The examiner is requested 
to offer an opinion as to whether the 
veteran's existing skin condition is 
related to the veteran's military 
service.  In particular, the examiner 
should state whether it is at least as 
likely as not that the veteran's skin 
condition is related to injury, disease 
or event of the veteran's military 
service, including any Agent Orange 
exposure.  



3.  The veteran's claims folder should be 
reviewed by an orthopedic specialist in 
order to determine the current nature and 
etiology of any existing back condition.  
In particular, the examiner is requested 
to state whether it is at least as likely 
as not that the veteran currently has a 
back condition related to injury, disease 
or event of the veteran's military 
service, including any Agent Orange 
exposure.  

4.  Thereafter, the RO should 
readjudicate the claims on appeal.  If 
the benefits sought on appeal remain in 
any manner denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response from the veteran or 
his representative.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and 


Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to address due process matters.  No inferences as to the 
ultimate disposition of these claims should be made.



	                  
_________________________________________________
	MICHAEL S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 




